DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (GB 2562054).
In re Claim 1, Fernandez discloses a vehicle system, comprising: a memory of a vehicle configured to maintain at least one smart contract between a manufacturer of the vehicle and a supplier of components to the manufacturer; and a processor of the vehicle configured to receive at least one diagnostic code from the vehicle, the diagnostic code being associated with at least one vehicle component, in response to the code being identified by the processor as being associated with the at least one smart contract, update the at least one smart contract within the memory with the code, and transmit the smart contract, as updated, to a third party associated with the vehicle component (Paragraphs [034], [048], [072], [078] and [080]). 
In re Claim 2, Fernandez discloses a system of claim 1, wherein the processor is further configured to update a matrix associated with the smart contract (Paragraphs [034], [048], [072], [078] and [080]). 
In re Claim 8, Fernandez discloses a smart contract system for managing vehicle error codes, comprising: a memory configured to maintain at least one smart contract associated with a vehicle; and a processor configured to receive at least one diagnostic code from the vehicle, the diagnostic code being associated with at least one vehicle component, in response to determining that the code is valid and relevant to the at least one smart contract, update the at least one smart contract within the memory with the code, and transmit the smart contract, as updated, to a third party associated with the smart contract (Paragraphs [034], [048], [072], [078] and [080]). 
In re Claim 9, Fernandez discloses a system of claim 8, wherein the processor is further configured to update a matrix associated with the smart contract (Paragraphs [034], [048], [072], [078] and [080]). 
In re Claim 15, Fernandez discloses a method for managing smart contracts and vehicle error codes relevant to the smart contracts, comprising: receiving at least one diagnostic code from a vehicle, the diagnostic code being associated with at least one vehicle component; determining that the code is valid; in response to determining that the code is valid, determining whether the code is relevant to at least one smart contract; and in response to the code being relevant, updating the at least one smart contract within with the associated code, and transmit the updated smart contract to a third party associated with the smart contract (Paragraphs [034], [048], [072], [078] and [080]). 
In re Claim 16, Fernandez discloses a method of claim 15, further comprising updating a matrix associated with the smart contract (Paragraphs [034], [048], [072], [078] and [080]). 

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747